                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

CARY WHITT                                         §
                                                   §   Civil Action No. 4:17-CV-727
v.                                                 §   (Judge Schell/Judge Nowak)
                                                   §
COMMISSIONER, SSA                                  §

                         MEMORANDUM OPINION AND ORDER

       The court, having reviewed Plaintiff’s Motion for Attorney Fees and Costs under the Equal

Access to Justice Act, 28 U.S.C. § 2412 (Dkt. #19) and Commissioner’s Response (Dkt. #21),

wherein the Commissioner does not object to the requested fee, finds that Plaintiff’s Motion is

well taken and should be granted. Accordingly,

       It is therefore ORDERED that Plaintiff’s Motion (Dkt. #19) is GRANTED, and the

Commissioner is directed to pay four thousand, four hundred seventeen dollars and thirty-one cents

($4,417.31) in attorney’s fees and four hundred dollars ($400.00) in costs, for a total amount of

four thousand, eight hundred seventeen dollars and thirty-one cents ($4,817.31), such payment

to be made payable to the Plaintiff and mailed to Plaintiff’s counsel.

       IT IS SO ORDERED.
             .    SIGNED this the 27th day of May, 2019.




                                                           _______________________________
                                                           RICHARD A. SCHELL
                                                           UNITED STATES DISTRICT JUDGE
